A devise of real estate to a trustee, to receive the income and apply it to the maintenance and education of four infant children of the devisor, and the surplus (if any) to be invested at interest until the oldest child should arrive at the age of 21 years, then the whole property, real and personal, to be appraised, and the equal share of such child to be apportioned, and paid or de: livered to her or him ; and the like course to be pursued in respect to the other children, as they should arrive at the age of twenty-one years.
Held, void by reason of its suspending the absolute power of alienation for a longer period than two lives in being.
(S. C., 5 Sandf. 174; 7 N. Y. 547.)